Citation Nr: 0109618	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for cancer as a 
result of exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to December 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In his May 2000 substantive appeal, the veteran indicated 
that he wished to appear for a Travel Board hearing.  
However, he withdrew that request in correspondence received 
in July 2000.  Therefore, no hearing has been scheduled.    


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied service 
connection for squamous cell carcinoma of the left lower lip 
as a result of exposure to ionizing radiation in service.  
The veteran did not initiate an appeal upon notice of that 
decision.  

2.  Evidence received since the January 1997 rating decision 
either does not bear directly and substantially on the matter 
on appeal or is duplicative or cumulative of evidence 
previously of record. 


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  No new and material evidence has been received since the 
January 1997 rating decision to reopen the veteran's claim 
for service connection for cancer as a result of exposure to 
ionizing radiation in service.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for cancer in December 1995.  In a January 1997 
rating decision, the RO denied service connection for 
squamous cell carcinoma of the left lower lip as a result of 
exposure to ionizing radiation in service.  Although the RO 
notified the veteran of that decision, he did not initiate an 
appeal.  Therefore, the RO's decision of January 1997 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The evidence of record at the time of the January 1997 rating 
decision consists of the veteran's service and service 
medical records, private medical records dated in 1979, VA 
medical records dated from May 1985 to May 1996, written 
statements from the veteran dated in December 1995 and 
January 1996, and a letter dated in November 1996 from the 
Defense Special Weapons Agency.  The RO denied the veteran's 
claim stating that the evidence did not show exposure to 
ionizing radiation, that he did not have a radiogenic 
disease, and that the disorder was not otherwise incurred or 
aggravated during service.  

Evidence received since the January 1997 rating decision 
consists VA medical records dated from March 1996 to June 
1999, a July 1999 notice from the West Los Angeles VA medical 
center, and the veteran's statements in his May 1999 claim, 
April 2000 notice of disagreement, and May 2000 substantive 
appeal.     

Upon a review of the record, the Board finds that no new and 
material evidence has been received to reopen the veteran's 
claim.  Initially, the Board notes that some of the VA 
medical records received since the January 1997 rating 
decision are duplicates of records previously considered.  
The new medical records primarily reflect treatment for 
disorders unrelated to the veteran's cancer claim, and 
therefore do not bear directly and substantially on the 
appeal before the Board.  To the extent that the records 
reflect complaints concerning the area of the previously 
excised squamous cell carcinoma, the evidence is cumulative 
of the medical evidence considered at the time of the January 
1997 rating decision.  Similarly, the veteran's statements in 
March 1997 social work notes reflecting his belief that his 
skin cancer resulted from exposure to radiation fall-out in 
service is cumulative of his statements offered in support of 
his original claim.  

The July 1999 notice from the VA medical center in West Los 
Angeles simply states that it was unable to locate any 
records for the veteran.  Such a response does not provide 
evidence that bears directly and substantially on the matter 
at hand.  

Finally, in his various written statements in 1999 and 2000, 
the veteran essentially relates the following information: 
that he was onboard the USS Pine Island during the occupation 
of Nagasaki, that he was exposed to bomb-related radiation 
fall-out during that time, that he had a history of cancer on 
his face, that the cancer was coming back, and that he 
believed the cancer was related to his in-service radiation 
exposure.  Upon a review of the record, the Board finds that 
such assertions are merely cumulative of the statements 
offered in support of his initial service connection claim.       

The Board notes that, in the May 2000 substantive appeal, the 
veteran suggests that the RO should search ship logs and 
request a copy of an article from a veteran's health magazine 
to assist him in developing his claim.  The Board 
acknowledges that a recently enacted law redefines and 
enhances VA's duty to assist a claimant in developing facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
However, that law specifies that the duty to assist 
provisions do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as set forth in 38 U.S.C.A. § 5108.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  Accordingly, the Board advises the veteran 
that, absent new and material evidence to reopen his claim, 
VA is not obligated to undertake any development.  If he 
believes that the above-referenced materials will support his 
claim, he and his representative should take steps to secure 
and submit the information to the RO.  

In addition, in his April 2000 notice of disagreement, the 
veteran indicates that he received treatment at the VA 
medical facility at Long Beach.  To the extent that certain 
circumstances may warrant securing records of such treatment, 
the Board emphasizes that the claims folder contains VA 
medical records dated through June 1999 that provide no basis 
for reopening the veteran's claim.  The veteran does not 
allege that records from the Long Beach VA facility contain 
any relevant, new information or treatment for any disability 
not already of record.  Therefore, the Board finds no 
reasonable basis for delaying the disposition of his claim in 
order to obtain VA records from the Long Beach facility.        

In conclusion, the Board finds that the evidence received 
since the January 1997 rating decision is not new and 
material within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

As no new and material evidence has been received, the 
veteran's claim for service connection for cancer as a result 
of exposure to ionizing radiation in service is not reopened.  
The appeal is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

